Memorandum: Special Term properly granted summary judgment in favor of defendant because the prior order of preclusion for failure to serve a bill of particulars made it impossible for plaintiffs to prove their cause of action. Although plaintiffs have attempted, on this appeal, to bring up for review the prior order of preclusion, no grounds for reversal of that order appear in the record. (Appeal from order of Supreme Court, Erie County, Joslin, J. — dismiss complaint.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.